Name: 81/750/EEC: Council Decision of 17 September 1981 appointing additional members of the Advisory Committee on Social Security for Migrant Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-09-24

 Avis juridique important|31981D075081/750/EEC: Council Decision of 17 September 1981 appointing additional members of the Advisory Committee on Social Security for Migrant Workers Official Journal L 269 , 24/09/1981 P. 0026 - 0027*****COUNCIL DECISION of 17 September 1981 appointing additional members of the Advisory Committee on Social Security for Migrant Workers (81/750/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 51 thereof, Having regard to Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community (1), and in particular Article 82 thereof, Having regard to the Treaty concerning the accession of the Hellenic Republic to the European Economic Community and to the European Atomic Energy Community, signed on 28 May 1979, together with the Council Decision of 24 May 1979 in the accession of the Hellenic Republic to the European Coal and Steel Community, and in particular Article 142 and Annex IX of the Act annexed to them, Having regard to the list of candidates submitted by the Government of the Hellenic Republic, Whereas the term of office of the members of the Advisory Committee on Social Security for Migrant Workers in office at the time of the accession of the Hellenic Republic expires on 14 October 1981; Whereas the Hellenic Republic will submit the name of a candidate for appointment as an alternate member in the employers' representatives category at a later date, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed full members and alternate member of the Advisory Committee on Social Security for Migrant Workers for the period ending on 14 October 1981: I. Government representatives 1.2 // (A) Full members // (b) Alternate member // Mr A. Zogromalidis // Mr P. Alatsatianos // Mr G. Vakalopoulos // II. Trade union representatives 1.2 // (a) Full members // (b) Alternate member // Mr P. Theofanopoulos // Mr O. Anagnostidis // Mr G. Dassis // III. Representatives of employers' organizations 1.2 // (a) Full members // (b) Alternate member // Mr X. (1) OJ No L 149, 5. 7. 1971, p. 2. Article 2 The Council will later appoint a person to act as alternate member representing the employers' organizations. Done at Brussels, 17 September 1981. For the Council The President G. HOWE Charakas // // Mr B. Kritikos //